Case: 17-30882      Document: 00514525387         Page: 1    Date Filed: 06/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-30882                               FILED
                                  Summary Calendar                         June 22, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GUADALUPE PONTE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-23-2


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Guadalupe Ponte
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ponte has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Ponte’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30882    Document: 00514525387     Page: 2   Date Filed: 06/22/2018


                                 No. 17-30882

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment.
Ponte pleaded guilty to the first count in the indictment, which charged her
with conspiracy to possess with intent to distribute methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846.     The written
judgment does not accurately describe that charged offense or statute.
Accordingly, we REMAND for correction of the clerical error in the written
judgment in accordance with Federal Rule of Criminal Procedure 36. See
United States v. Ulloa-Osorio, 637 F. App’x 142, 143 (5th Cir. 2016); United
States v. Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                       2